Title: From George Washington to David Forman, 5 August 1781
From: Washington, George
To: Forman, David


                        Dear Sir

                            Head Quarters Dobbs’s Ferry 5th Augt 1781.
                        
                        I last night recd yours of the 3d instant—Graves’s Fleet was certainly off Block Island a few days ago—It is
                            supposed he has taken that position, to cover the Quebec Ships as they pass along, and at the same time give those which
                            may be expected from Virginia an opportunity of making their voyage safely.
                        I am not acquainted with the private signals of Mr de Grasse, but I think it may soon be discovered, upon the
                            appearance of a Fleet, whether they are Friends or Foes. If the latter, they will immediately send in a light ship or one
                            will come out to them.
                        One of the Expresses informs me that their Route from Brunswic is through Woodbridge—Elizabeth
                            Town—Newark—second River and Hackensack, which is certainly the most exposed that can possibly be. It will soon be known
                            by the enemy that we have Expresses upon that communication, and if they are continued upon it, they will undoubtedly
                            intercept some of them. I would recommend it to you immediately to change the Route to the following. From Brunswic thro’
                            Westfeild—Springfeild—Wesel or Slotterdam—Paramus and from thence to Dobbs’s ferry. This I beleive is rather nearer and is
                            so far up the Country that the enemy’s small parties scarce ever venture so high. I am with great Esteem Dear Sir yr most
                            obt Servt
                        
                            Go: Washington
                        
                    